DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Rejected claims 1,19,31 and 38 are amended such that the claimed subject matter are further defined to include “  wherein, for the supported band category, data or control channel numerology is a multiple of the synchronization numerology.”  Applicant asserts that the cited prior art references  fail to teach or suggest this further defining feature. Applicant’s arguments have been fully considered and are persuasive.   Thus, the rejection of these claims is withdrawn and the amended claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632